877 F.2d 345
Celestine PIERRE, Plaintiff-Appellant,v.CONNECTICUT GENERAL LIFE INSURANCE COMPANY/LIFE INSURANCECOMPANY OF NORTH AMERICA, Defendant-Appellee.
No. 88-3506.
United States Court of Appeals,Fifth Circuit.
July 3, 1989.

Paul Brian Spurlock, New Orleans, La., for plaintiff-appellant.
James F. Ryan, Law Offices of Donald T. Giglio, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  A.J. McNamara, Judge.
ON PETITION FOR REHEARING
Before REAVLEY, JOHNSON and JONES, Circuit Judges.
PER CURIAM:


1
It is ordered that Mrs. Pierre's motion for rehearing is granted.  Our previous decision, 866 F.2d 141 (1989), is vacated and the cause is remanded to the district court for reconsideration in light of the recent United States Supreme Court decision in Firestone Tire and Rubber Co. v. Bruch, --- U.S. ----, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989).